Citation Nr: 0614619	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  98-20 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to a compensable disability rating for scars 
of the right upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1962 to June 1966 and from February 1968 to November 1969.  
He also had a period of active duty for training (ADT) from 
October 1975 to March 1976.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  That rating decision, in 
part, denied increased ratings for the veteran's service-
connected right knee disability and scars of the upper right 
arm.

In November 2000 the appellant testified at a personal 
hearing before a Veterans Law Judge (VLJ).  A copy of the 
transcript of that hearing is of record.

The case was previously before the Board in February 2001 and 
most recently in June 2004, when the issues remaining on 
appeal were remanded for additional medical examination.

In a letter dated in March 2006, the Board notified the 
veteran that the VLJ who had conducted the hearing in 
November 2000 is no longer employed by the Board, and that he 
had a right to another Board hearing.  The veteran responded 
in April 2006 that he did not want an additional hearing.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by x-ray evidence of arthritis with a range of 
motion of full extension to 0 degrees and flexion to 120 
degrees with complaints of mild pain on range of motion.  
There is no evidence of instability of the right knee.  

2.  The veteran's service-connected scars of the right upper 
arm are not manifested by any pain, instability, or 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 5003, 
5010, 5260, 5261, 5257 (2005).  

2.  The criteria for a compensable disability rating for the 
veteran's service-connected scars of the right upper arm have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (before and after 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated July 
2001 and June 2004 satisfied the duty to notify provisions.  
The veteran's VA medical treatment records have been obtained 
and he has been accorded recent VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist.  
This appeal initially stems from a September 1998 RO rating 
decision, which is prior to the effective date of the current 
notice and duty to assist provisions.  Accordingly, the 
initial adjudication of the claim on appeal was prior to the 
initial letter which satisfied the current duty to notify and 
assist provisions.  However, the claim has been subsequently 
readjudicated in an October 2005 Rating Decision and a 
November 2005 Supplemental Statement of the Case.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected knee and scar disabilities.  The evidence includes, 
but is not limited to:  service medical records; the 
veteran's contentions and hearing testimony; VA medical 
treatment records; private medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the claims for increased disability 
ratings.  

II.  Right Knee

In August 1997, the veteran filed a claim for an increased 
rating for his service-connected right knee disability.  At 
that time this disability was rated as 10 percent disabling 
under Diagnostic Code 5257.  This Diagnostic Code is used to 
rated other impairment of the knee, including recurrent 
subluxation or lateral instability.  A 10 percent evaluation 
will be assigned where the disability is slight; a 20 percent 
will be assigned for moderate disability; and 30 percent 
warranted for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005). 

In October 2005, the RO issued a rating decision which 
changed the Diagnostic Code used to rate the veteran's right 
knee disability to 5010.  However, a 10 percent disability 
rating was continued.  Diagnostic Code 5010 requires that 
traumatic arthritis be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  Diagnostic 
code 5003, degenerative arthritis, requires rating under 
limitation of motion of the affected joints, if such would 
result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Degenerative arthritis established by X-ray 
findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent rating 
contemplates limitation of flexion to 30 degrees.  A 30 
percent disability rating, the highest rating assignable, is 
warranted when flexion is limited to 15 degrees.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Limitation of 
extension of the leg (knee) is rated under Diagnostic Code 
5261.  A 10 percent rating contemplates extension limited to 
10 degrees.  A 20 percent disability rating contemplates 
limitation of extension to 15 degrees.  A 30 percent rating 
is warranted for limitation of extension to 20 degrees.  A 40 
percent rating contemplates limitation of extension to 30 
degrees.  A 50 percent rating, the highest rating assignable, 
contemplates limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  The normal 
range of motion of the knee is extension to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

In July 2004, the most recent VA examination of the veteran 
was conducted.  X-ray examination confirmed the presence of 
degenerative joint disease (arthritis) of the right knee.  
Range of motion testing was conducted and revealed a range of 
motion to be from 0 to 120 degrees with mild pain on motion.  
The veteran's right knee was stable throughout range of 
motion.  The veteran reported using a knee brace, but no 
instability, subluxation, ankylosis, locking, or effusion of 
the knee was noted by the examining physician.  The findings 
on this examination are consistent with the objective 
findings reported on the prior VA examination and medical 
treatment reports of record.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right knee disability.  He has 
arthritis of the right knee with a range of motion from 0 to 
120 degrees with mild pain on motion.  The veteran's range of 
motion of the right knee is good and simply does not meet any 
of the criteria for a rating in excess of 10 percent for 
limitation of motion or arthritis.  38 C.F.R. Part 4, 
including §  4.71a and Diagnostic Codes 5003, 5010, 5260, 
5261.  Moreover, there is absolutely no objective evidence of 
any instability of the right knee.  Accordingly, an increased 
rating for arthritis of the right knee is denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings assigned for his service-connected 
right knee disorder.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  This has been 
accomplished in the present case as the veteran is assigned a 
10 percent disability rating for the service-connected right 
knee disorder.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Moreover, inasmuch as no 
instability or subluxation of the right knee is shown, there 
is no basis for a separate rating under Diagnostic Code 5257.

III.  Scars of the Right Upper Arm

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448- 
58449 (Sept. 16, 2002).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(November 19, 2003).  The revised amended versions may only 
be applied as of their effective date and, before that time, 
only the former version of the regulation may be applied.  
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Rating Schedule criteria applicable to the present claim 
were essentially unchanged by that revision.  For superficial 
scars a compensable rating was assigned when there was 
evidence of tenderness and pain on objective demonstration 
(10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective before and after August 30, 2002).  For other 
scars the limitation of function of the part affected was to 
be rated.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
before and after August 30, 2002).

The veteran suffered a laceration to his right upper arm 
during service.  In July 2004, the most recent VA examination 
of the veteran was conducted.  The report of this examination 
specifically identified three scars on the veteran's right 
upper arm.  Based on this the RO separated the disability 
rating for the veteran's service-connected scars of the right 
upper arm into three separate ratings, one for each scar.  
Nevertheless, no matter whether these scars are rated 
individually, or together as a single disability, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating.  

In July 2004, the most recent VA examination of the veteran 
was conducted.  Examination of the veteran's right upper arm 
revealed the presence of three scars.  The first was located 
several inches above the right elbow on the anterior side and 
was three inches in length and of negligible width.  The 
second scar was on the medial side of the right upper arm 
about an inch above the first scar; this scar was one inch 
long and one-twelfth of an inch wide.  The third scar was an 
irregularly shaped scar four and a half inches long and one-
quarter inch wide.  All three scars were noted to be 
superficial.  They were not tender, painful, ulcerated, or 
unstable.  All three scars were noted to not limit the 
function of the right arm.  The results of this examination 
are consistent with the other medical evidence of record.  
There is no objective evidence that the veteran's service-
connected scars are painful or that they cause any limitation 
of function.  Accordingly, a compensable disability rating 
must be denied.  

IV.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the assignment of increased ratings for 
the veteran's service-connected right knee disability and 
service-connected scars, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 10 percent for arthritis of 
the right knee is denied.

A compensable disability rating for the veteran's service-
connected scars of the right upper arm is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


